In a habeas corpus proceeding, relator appeals from a judgment of the Supreme Court, Dutchess County, dated July 26, 1968, which dismissed the writ. Judgment affirmed, without costs, and with leave to appellant, if so advised, to perfect his pending appeal from the judgment of conviction (People ex rel. Keitt v. McMann, 18 N Y 2d 257, 262; People ex rel. Garcia V. Warden, 28 A D 2d 682, mot. for lv. to app. den. 20 N Y 2d 645). Christ, Acting P. J., Brennan, Rabin, Benjamin and Munder, JJ., concur.